            Case 1:21-cv-00278-MDH Document 8 Filed 07/29/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF IDAHO



  LACEY SIVAK,
                                                        Case No. 1:21-cv-00278-MDH
                          Plaintiff,

  v.

  DAVID NYE,

                          Defendant.




                                                ORDER

       Before the Court is Plaintiff’s pro se Emergency Motion for Injunction/Protective Order.

(Doc. 6). From the motion, it is clear that Plaintiff moves the Court solely for injunctive relief. While

Plaintiff brings this action solely against the Honorable David C. Nye, Chief Judge for the District

of Idaho, Plaintiff’s motion only seeks to enjoin the actions of non-party persons employed by the

Idaho Department of Corrections (IDOC). Because the Court finds that the decisional process would

not be significantly aided by oral argument, the Court will decide the motion without oral argument.

Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B). For the reasons set forth herein, the Motion is DENIED.

       While Plaintiff’s hand-written motion was at many times difficult to decipher, it appears to

set out the following general facts. In 2010, Warden Randy Blades met with Plaintiff and the two

came to some mutually agreed upon situation regarding Plaintiff’s ability to store his property.

Specifically, Warden Blades allegedly allowed Plaintiff to have two large storage tubs under his bed,

on a certain table, and the area above the “C” bunk. After this, Plaintiff alleges that “some staff” tried

                                                    1
                Case 1:21-cv-00278-MDH Document 8 Filed 07/29/21 Page 2 of 4



to tamper with Plaintiff’s property, so Plaintiff again met with Warden Blades, which apparently

temporarily solved the problem. Years later, Warden Blades was replaced as warden by Jay

Christensen and Vernon Greenland was put in charge in some capacity. 1

           According to Plaintiff, Greenland made it clear that he wanted Plaintiff to stop pursuing legal

cases. Plaintiff further alleges that Greenland and other staff stole Plaintiff’s property and files and

spread rumors to try and have Plaintiff “attacked, etc.”. Plaintiff claims that Greenland explicitly

stated that he was retaliating against Plaintiff because of Plaintiff’s legal work. Lastly, Plaintiff

alleges that Greenland and some staff conspired at a July 8, 2021, meeting to steal all of Plaintiff’s

property.

           In Plaintiff’s included proposed order, he requests that the Idaho Department of Corrections

and any of its employees be commanded to enforce the standards set by Randy Blades and only

certain items can be taken from Plaintiff. If anyone violates Plaintiff’s proposed injunction, Plaintiff

requests that they be criminally prosecuted, and that Plaintiff will be immediately released from

custody.

           To obtain a preliminary injunction order “a party must demonstrate either: (1) probable

success on the merits and irreparable injury; or (2) sufficiently serious questions going to the merits

to make the case a fair ground for litigation, with the balance of hardships tipping decidedly in favor

of the party requesting relief.” Makua v. Rumsfeld, 163 F.Supp.2d 1202, 1215 (D. Haw. 2001). The

hardship evaluation calls upon the Court to balance competing claims of injury and the effect that a

grant or denial of injunctive relief would have on the parties and the public interest. Sierra Club v.

Penfold, 857 F.2d 1307, 1318 (9th Cir. 1988); Prindable v. Ass'n of Apartment Owners of 2987




1
    Plaintiff’s description of Greenland’s role in the facility was unreadable. (Doc. 6, p. 3).
                                                                2
           Case 1:21-cv-00278-MDH Document 8 Filed 07/29/21 Page 3 of 4



Kalakaua, 304 F. Supp. 2d 1245, 1261 (D. Haw. 2003), aff'd sub nom. Dubois v. Ass'n of Apartment

Owners of 2987 Kalakaua, 453 F.3d 1175 (9th Cir. 2006).

       The limitations on the power of courts to enter injunctions in a correctional context are

underscored by statute. Specifically, 18 U.S.C. § 3626 limits the authority of courts to enjoin the

exercise of discretion by prison officials, and provides that:

       Prospective relief in any civil action with respect to prison conditions shall extend no further
       than necessary to correct the violation of the Federal right of a particular plaintiff or plaintiffs.
       The court shall not grant or approve any prospective relief unless the court finds that such
       relief is narrowly drawn, extends no further than necessary to correct the violation of the
       Federal right, and is the least intrusive means necessary to correct the violation of the Federal
       right. The court shall give substantial weight to any adverse impact on public safety or the
       operation of a criminal justice system caused by the relief.

18 U.S.C.A. § 3626(a)(1)(A).

       With respect to preliminary injunctions sought by inmates, courts are also instructed that:
       Preliminary injunctive relief must be narrowly drawn, extend no further than necessary to
       correct the harm the court finds requires preliminary relief, and be the least intrusive means
       necessary to correct that harm. The court shall give substantial weight to any adverse impact
       on public safety or the operation of a criminal justice system caused by the preliminary relief
       and shall respect the principles of comity ... in tailoring any preliminary relief.

18 U.S.C.A. § 3626(a)(2).

       An injunction against non-parties, like the injunction sought here, requires a specific legal

showing. It is clear that Plaintiff seeks to enjoin non-parties in this litigation: a non-party cannot be

bound by the terms of an injunction unless the non-party is found to be acting “in active concert or

participation” with the party against whom injunctive relief is sought. Fed. R. Civ. P. 65(d).

       Here, Plaintiff only mentions Defendant Judge Nye once only to allege that Judge Nye

“supports crimes on prisoners by his fellow government employees.” Clearly, Plaintiff has not made

an adequate showing that the non-parties he seeks to enjoin are in active concert or participation with

Defendant. In any event, Plaintiff makes no showing of likelihood of success on the merits in this

case nor irreparable harm. Furthermore, Plaintiff does not put forth “sufficiently serious questions


                                                    3
           Case 1:21-cv-00278-MDH Document 8 Filed 07/29/21 Page 4 of 4



going to the merits” as would otherwise be required.

       For the foregoing reasons, Plaintiff’s Motion for Preliminary Injunction (Doc. 6) is DENIED.

To the extent that Plaintiff believes he has been wrongly deprived of property or otherwise treated

unlawfully, the appropriate course of action would not be an action against Defendant Judge Nye nor

an injunction against Judge Nye.



IT IS SO ORDERED.

Dated: July 29, 2021                                        /s/ Douglas Harpool
                                                           DOUGLAS HARPOOL
                                                           United States District Judge




                                                 4
